Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 1 of 21 PageID #: 486



                                    UNITED STATES DISTRICT COURT

                                  WESTERN DISTRICT OF LOUISIANA

                                              MONROE DIVISION

    KIMBERLY DEFRESE-REESE, ET                                    CIVIL ACTION NO. 18-1134
    AL.
                                                                  JUDGE TERRY A. DOUGHTY
    VERSUS

    HEALTHY MINDS, INC., ET AL.                                   MAG. JUDGE KAREN L. HAYES

                                                    RULING

          Pending before the Court are a Motion to Strike [Doc. No. 67] and a Motion for Summary

 Judgment [Doc. No. 50] filed by Plaintiffs Kimberly Defrese-Reese (“Defrese-Reese”), Tyanna

 Jones (“Jones”), and LeMatthew Wilson (“Wilson”).

          For the following reasons, Plaintiffs’ Motion to Strike is GRANTED, and their Motion for

 Summary Judgment is GRANTED IN PART AND DENIED IN PART.

     I.       FACTS AND PROCEDURAL HISTORY

          Plaintiffs brought this collective action lawsuit on behalf of hourly employees of

 Defendants Healthy Minds, Inc. and Healthy Minds of Bastrop, LLC (“Healthy Minds, LLC”).

 Plaintiffs seek to recover overtime wages and other damages pursuant to the Fair Labor Standards

 Act, 29 U.S.C. § 201 et seq. (“FLSA”), from these Defendants, as well as Defendant Angela

 Nichols (“Nichols”).1

          Defendants Healthy Minds, Inc., and Healthy Minds, LLC, are Louisiana entities which

 provide direct care for disabled persons in their homes. Nichols was the Program Director/Owner

 of the entities. [Doc. Nos. 50-1 & 50-2, Answers to Interrogatory No. 2; Doc. No. 50-3, Answer


          1
           Nichols is now Angela Nichols Young, but the Court will refer to her as Nicholas to avoid confusion and
 for consistency.
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 2 of 21 PageID #: 487



 to Interrogatory No. 1].

         Defrese-Reese was employed as an “office manager,” but was paid on an hourly basis.

 Jones and Wilson were employed as direct care workers and also paid on an hourly basis.

 Employees were paid on the 5th and the 20th of each month. [Doc. Nos. 50-1 & 50-2, Answers to

 Interrogatory No. 5]. Opt-in Plaintiff, James Boykins (“Boykins”) was employed as a “case

 worker,” and he is listed on an employee roster provided by Defendants. [Doc. No. 50-7]; [Doc.

 No. 50-11].2

         On January 3, 2019, this Court conditionally certified a collective of “hourly employees

 who were employed by Defendants at any time since August 30, 2015.” [Doc. No. 28]. Twelve

 collective members filed timely consents to join as opt-in plaintiffs, but eleven later withdrew.

 There are (as of the date the Motion for Summary Judgment was filed) the three named Plaintiffs

 and one remaining opt-in, Boykins.

         On February 6, 2020, Plaintiffs filed the instant Motion for Summary Judgment [Doc. No.

 50]. Based on the undisputed facts in the record, Plaintiffs contend that they are entitled to

 summary judgment regarding the following issues:

         (1) Defendants are a covered enterprise under the FLSA;

         (2) Defendants are jointly and severally liable for Plaintiffs’ damages;

         (3) The applicable statute of limitations is 3 years;

         (4) Plaintiffs are owed a total of $4,895.81 in unpaid wages;3 and



         2
           In discovery responses, Defendants denied that Boykins was an employee, but he is listed on the employee
 roster, and Boykins produced a declaration attesting to his employment and work hours. Defendants have failed to
 provide contrary evidence.
         3
          Plaintiffs seek to recover $2,218.88 for Defrese-Reese, $1,082.71 for Wilson, $694.22 for Jones, and $900
 for Boykins.
                                                         2
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 3 of 21 PageID #: 488



           (5) Plaintiffs are owed an equal amount as liquidated damages.

 The Clerk of Court issued a Notice of Motion Setting which set a deadline of February 27, 2020,

 for all Defendants to file an opposition memorandum.                        [Doc. No. 53].         No opposition

 memorandum was filed.

           However, the Court was aware that Defendants’ counsel, Louis Scott, had recently had

 some health issues.4 Therefore, on March 11, 2020, the Court issued a minute entry [Doc. No.

 54]. Because Mr. Scott’s health issues had required his hospitalization and he remained unable

 to work at that time, the Court stated that it would “defer ruling on the Motion for Summary

 Judgment for a period of time to allow Mr. Scott to recover and/or to obtain assistance in his

 representation of Defendants.”5 Id..

           A Court staff member then attempted to reach George Britton, the attorney with whom

 Mr. Scott shares office space, on two occasions, in order to determine if it was Mr. Scott’s intent

 to return to work or to turn the case over to new counsel.              On both occasions messages were

 left with an assistant who agreed to relay them to Mr. Britton, but Mr. Britton did not return the

 calls.6

           On April 7, 2020, the Court sent certified letters to the Defendants. They were

 instructed that, no later than May 7, 2020, they had to notify the Court whether (1) Mr. Scott was

 going to continue his representation and would be filing an opposition memorandum, or (2) new



           4
           Mr. Scott is a long-time member of the local bar, and it was common knowledge in the legal community of
 his health issues.
           5
             Prior to the issuance of the minute entry, a Court staff member contacted opposing counsel to inform him
 of this development, and he agreed that it was appropriate to delay ruling in light of Mr. Scott’s health issues.
           6
           Mr. Scott is a solo practitioner, and Mr. Britton was never enrolled as counsel in this matter. However,
 the Court did expect Mr. Britton would return the call as a courtesy.
                                                           3
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 4 of 21 PageID #: 489



 counsel would be enrolling. See [Doc. Nos. 55, 59, 64]. Nichols was given a third option of

 representing herself, pro se. The Court explained that entities must be represented by counsel.

 Defendants were further informed that, if no notification was received, the Court would proceed

 with ruling on the pending Motion for Summary Judgment without opposition.

        On May 13, 2020, the Court received a letter [Doc. No. 63] from Nichols who stated that

 she had spoken with Mr. Britton and that Mr. Scott “does plan on returning to work.” She stated

 further that there was no time line for his return. In response, the Court issued another minute

 entry, stating as follows:

        While the Court is gratified to hear that Mr. Scott is recovering and intends to
        return to work, the Motion for Summary Judgment has now been pending for
        almost four months, and Mr. Scott himself has not filed anything with the Court,
        nor has another attorney filed on his behalf. Therefore, Defendants must file an
        opposition, either through Mr. Scott or other counsel of their choosing, . . . to the
        Motion for Summary Judgment no later than June 15, 2020, or the Court will
        proceed with ruling.

        The Clerk of Court is directed to mail a copy of this minute entry to all Defendants
        at their last known addresses.

 [Doc. No. 65]. The Court also reminded Nichols that she had “the option of proceeding pro se

 and filing her own opposition,” but noted that she had “not indicated that she wishes to do so as of

 this time.” Id. at n.1.

        On June 9, 2020, Nichols filed a memorandum in opposition to the Motion for Summary

 Judgment [Doc. No. 66]. She contends that the “fifteen opt in plaintiffs” have failed to prove they

 were employed by any of the Defendants. Id. She also contends that Plaintiffs have failed to

 produce evidence that they are due payments for overtime. She further asserts that Healthy

 Minds, Inc., was dissolved in 2020 and should not be a defendant. Finally, she asks the Court to

 consider the special circumstances brought about by the COVID 19 pandemic and Mr. Scott’s

                                                  4
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 5 of 21 PageID #: 490



 illness.

            In response, Plaintiffs filed the pending Motion to Strike [Doc. No. 67].

            No party filed an opposition to the Motion to Strike.

            The Court is now prepared to rule on the pending motions.

     II.       LAW AND ANALYSIS

               A. Standard of Review

            Summary judgment is appropriate when the evidence before a court shows “that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” Fed. R. Civ. P. 56(a). A fact is “material” if proof of its existence or nonexistence would

 affect the outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if the evidence is

 such that a reasonable fact finder could render a verdict for the nonmoving party. Id.

             “[A] party seeking summary judgment always bears the initial responsibility of

 informing the district court of the basis for its motion, and identifying those portions of ‘the

 pleadings, depositions, answers to interrogatories, and admissions on file, together with the

 affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Anderson, 477 U.S. at 247). “The

 moving party may meet its burden to demonstrate the absence of a genuine issue of material fact

 by pointing out that the record contains no support for the non-moving party’s claim.” Stahl v.

 Novartis Pharm. Corp., 283 F.3d 254, 263 (5th Cir. 2002). Thereafter, if the non-movant is

 unable to identify anything in the record to support its claim, summary judgment is appropriate.

 Id. “The court need consider only the cited materials, but it may consider other materials in the


                                                     5
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 6 of 21 PageID #: 491



 record.” FED. R. CIV. P. 56(c)(3).

         In evaluating a motion for summary judgment, courts “may not make credibility

 determinations or weigh the evidence” and “must resolve all ambiguities and draw all

 permissible inferences in favor of the non-moving party.” Total E & P USA Inc. v. Kerr–

 McGee Oil and Gas Corp., 719 F.3d 424, 434 (5th Cir. 2013) (citations omitted). While courts

 will “resolve factual controversies in favor of the nonmoving party,” an actual controversy exists

 only “when both parties have submitted evidence of contradictory facts.” Little v. Liquid Air.

 Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). To rebut a properly supported motion for summary

 judgment, the opposing party must show, with “significant probative evidence,” that a genuine

 issue of material fact exists. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir.

 2000) (emphasis added). “‘If the evidence is merely colorable, or is not significantly probative,’

 summary judgment is appropriate.” Cutting Underwater Tech. USA, Inc. v. Eni U.S. Operating

 Co., 671 F.3d 512, 517 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 248).

        Relatedly, there can be no genuine dispute as to a material fact when a party fails “to make

 a showing sufficient to establish the existence of an element essential to that party’s case, and on

 which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322-23. This

 is true “since a complete failure of proof concerning an essential element of the nonmoving party’s

 case necessarily renders all other facts immaterial.” Id. at 323.

        If a party fails to oppose a motion for summary judgment, the moving party is not

 automatically entitled to judgment in its favor. See John v. Louisiana Bd. of Trs. for State Colls.

 & Univs., 757 F.2d 698, 707–10 (5th Cir. 1985). Rather, the Court is duty-bound to apply the

 identified principles. However, under Local Rule 56.2, “[a]ll material facts set forth in the


                                                  6
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 7 of 21 PageID #: 492



 statement required to be served by the moving party will be deemed admitted, for purposes of the

 motion, unless controverted as required by this rule.” Therefore, Plaintiffs’ statement of material

 facts is deemed admitted.

            B. Motion to Strike

        Prior to considering the Motion for Summary Judgment, the Court must consider Plaintiffs’

 Motion to Strike Nichols’ opposition to the extent that she purports to offer arguments and

 evidence on behalf of the two Healthy Minds entities.

        [T]he well-settled rule of law [is] that a corporation cannot appear in federal court
        unless represented by a licensed attorney. See, e.g., Rowland v. California Men's
        Colony, 506 U.S. 194, 202, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993) (“the lower
        courts have uniformly held that 28 U.S.C. § 1654 ... does not allow corporations,
        partnerships, or associations to appear in federal court otherwise than by licensed
        counsel”); Southwest Express Co. v. ICC, 670 F.2d 53, 55 (5th Cir.1982).

        Although 28 U.S.C. § 1654 authorizes individuals to appear in federal courts pro
        se, the statute is silent regarding corporations. The lack of authorization in § 1654
        has been interpreted as barring corporations [and other business entities] from
        appearing in federal court without an attorney. Rowland, 506 U.S. at 202, 113 S.Ct.
        716.

 Memon v. Allied Domecq QSR, 385 F.3d 871, 873 (5th Cir. 2004). Accordingly, Plaintiffs’

 Motion to Strike is GRANTED, and Nichols’ opposition memorandum will be considered only as

 to her defense, not as to the defense of Healthy Minds, Inc., or Healthy Minds, LLC.

            C. FLSA

        The FLSA requires certain employers to pay minimum wages of $7.25 per hour. 29

 U.S.C. § 206. Additionally, the FLSA mandates that “no employer shall employ any of his

 employees . . . for a workweek longer than forty hours unless such employee receives

 compensation for his employment in excess of the hours above specified at a rate not less than

 one and one-half times the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1). Under

                                                 7
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 8 of 21 PageID #: 493



 the FLSA, “[a]ny employer who violates the provisions of section 6 or section 7 of this Act [i.e.,

 minimum wage and overtime rules] shall be liable to the employee or employees affected.” 29

 U.S.C. § 216(b).

        Plaintiffs move for summary judgment, contending that Defendants have no defenses to

 their claims that: (1) the entities are a covered enterprise under the FLSA; (2) all Defendants are

 jointly and severally liable for Plaintiffs’ unpaid wages and other damages; (3) the applicable

 statute of limitations is 3 years; (4) Plaintiffs are owed a total of $4,895.81 in unpaid wages; and

 (5) Plaintiffs are owed an equal amount as liquidated damages. The Court will consider each of

 these arguments and the evidence supporting them in turn.

        1. Defendants are a “Covered Enterprise” under the FLSA

        First, Plaintiffs move for summary judgment that Healthy Minds, Inc., and Healthy Minds,

 LLC, are a “covered enterprise” under the FLSA.

        The FLSA provisions apply (1) to an employer that has “employees who in any workweek

 [are] engaged in commerce or in the production of goods for commerce” (“individual coverage”),

 or (2) to an employer that has employees “employed in an enterprise engaged in commerce or in

 the production of goods for commerce” (“enterprise coverage”). See 29 U.S.C. § 206(a)(1) and

 29 U.S.C. § 207(a)(1). Plaintiffs argue that the Healthy Minds entities are subject to enterprise

 coverage, which requires a showing that the employer (1) “has employees engaged in commerce

 or in the production of goods for commerce, or . . . has employees handling, selling, or otherwise

 working on goods or materials that have been moved in or produced for commerce by any person”

 and (2) has at least $500,000 of “annual gross volume of sales made or business done.” See 29

 U.S.C. § 203(s)(1)(A). The “handling” language of the statute was added in 1974, and Congress


                                                   8
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 9 of 21 PageID #: 494



 stated that its effect would expand FLSA coverage, so that every enterprise doing the requisite

 dollar volume of business would be covered by the FLSA. After this amendment was added,

 Congress stated that its effect would expand FLSA coverage so that every enterprise doing the

 requisite dollar volume of business would be covered by the FLSA. See Dunlop v. Indus. Am.

 Corp., 516 F.2d 498, 502 (5th Cir. 1978) (quoting S. REPT. 93-690, 93d Cong., 2d Sess., p. 17

 (1974)).

          It is undisputed that each Heathy Minds entity has an annual gross volume of sales or

 business done in excess of $500,000.00. [Doc. No. 1, Complaint, ¶¶ 12, 17; Doc. No. 7, Answer,

 ¶¶ 12, 17].    In its previous ruling denying Defendants’ Motion for Summary Judgment, the Court

 indeed recognized that “there is no dispute that the entities meet the requisite volume of

 business[.]” [Doc. No. 25, p. 6]. Therefore, the employees of these entities are protected by the

 FLSA as long as employees handled materials or goods that have moved in interstate commerce.

          An enterprise satisfies the commerce test “if during the annual period which it uses in

 calculating its annual sales . . ., it regularly and recurrently has at least two or more employees

 engaged in” the statutory activities, including handling goods or materials that have been moved

 in or produced for commerce. 29 C.F.R. § 779.238. The term “materials” is not defined in the

 FLSA, and there is no opinion by the United States Court of Appeals for the Fifth Circuit on this

 issue.     However, courts routinely cite the Eleventh Circuit case of Polycarpe v. E & S

 Landscaping Serv., Inc., 616 F.3d 1217 (11th Cir. 2010). In that case, the Eleventh Circuit

 explained:

          First, whether an item counts as “materials” depends on whether the item is serving
          as a material in context. As we just discussed, to count as “materials,” an item must
          fall within that word's ordinary meaning within the FLSA handling-clause context:
          as tools or other articles necessary for doing or making something. Depending on

                                                   9
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 10 of 21 PageID #: 495



         how they are used, china dinner plates that are produced out of state, for instance,
         could count as either “goods” or “materials.” Where a catering business uses the
         china plates at a client's banquet, the plates count as part of the “materials”
         necessary for serving a catered meal. But, where a department store sells the same
         china plates as stand-alone items, the plates count as “goods” for that retailer.

         Second, for an item to count as “materials” it must have a significant connection
         with the employer's commercial activity; the business may not just somehow
         internally and incidentally consume the item. This requirement is compelled
         because the statute covers not all “goods” and “materials,” but only “goods” and
         “materials” that a company is engaged in “handling, selling, or otherwise working
         on.” 29 U.S.C. § 203(s)(1)(A)(i). . .

         All of these terms in context denote a connection to the employer’s work: its
         commercial activity. “[S]elling” and “working on” clearly do; “handling” does as
         well. The ordinary meaning of “handling” in the business world to which the FLSA
         speaks is to “have or cause to pass through one’s hands in commercial transactions”
         or “to trade in: engage in the buying, selling, or distributing of (a commodity).”
         Webster's Third New Int'l Dictionary: Unabridged 1027 (1993). See also 6 Oxford
         English Dictionary 465 (2d ed.1989) (defining “handle” as “[t]o have in hand or
         pass through one’s hands in the way of business; to trade or deal in; to buy and
         sell.”). . . . Returning to our example of china dinner plates that are produced out of
         state, for a caterer that uses the china plates while providing catering services, the
         plates count as “materials” because they have a significant connection to the
         business’s commercial activity of catering. But for an accounting firm that uses
         the same china plates as objects of decoration mounted on its lobby wall, the china
         plates cannot count as “materials” because the plates have no significant connection
         to the business’s accounting work.

  Polycarpe, 616 F.3d at 1226. Thus, “for the purposes of the FLSA’s handling clause, an item will

  count as ‘materials’ if it accords with the definition of ‘materials’—tools or other articles necessary

  for doing or making something—in the context of its use and if the employer has employees

  ‘handling, selling, or otherwise working on’ the item for the employer’s commercial (not just any)

  purposes.” Id. at 1227.

         Applying these principles another federal district court has found that it could infer from

  the Complaint that the alleged employer “employed, among other types of staff, office staff

  members who handled documentation of home healthcare referral patients, scheduled home

                                                    10
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 11 of 21 PageID #: 496



  healthcare appointments, and performed data entry tasks . . . and that these office staff members

  used computers, computer software, and phones . . . as ‘tools or other articles necessary for doing

  or making something’ for the commercial purposes of Bethany’s home health business

  operations.” Blundell v. Lassiter, No. 3:17-CV-1990-L-BN, 2018 WL 6738046, at *10 (N.D.

  Tex. May 21, 2018). Thus, for purposes of denying a motion to dismiss, the district court found

  such allegations, along with allegations that “these materials had previously been moved in or

  produced for commerce” sufficed to “plausibly bring Defendants within FLSA coverage under the

  handling clause.” Id. (internal quotation marks omitted).

          In this case, Plaintiffs argue that Defendants cannot credibly deny that their employees

  meet that standard. The Court agrees. At the least, the phones, computers, and printers in

  Defendants’ offices meet the definition of “materials” that have moved in interstate commerce and

  which are used in connection with the business of providing care for the disabled persons in

  Healthy Minds, Inc. and Healthy Minds, LLC’s care. 7                      Defendants admitted in discovery

  responses that Nichols and Sarah Hollis, another employee, supervised or managed Plaintiffs.

  Additionally, as Defendants failed to contest the statement of undisputed material facts, such facts

  are deemed admitted, and Plaintiffs’ Motion for Summary Judgment is GRANTED on their claim

  that Healthy Minds, Inc., and Healthy Minds, LLC are covered employers under the FLSA’s

  enterprise test.8


          7
             Plaintiffs make the alternative argument that “Defendants have tacitly acknowledged their business is
  interstate in reach” because they required Defrese-Reese to sign an “Employee Non-Compete Agreement” that
  barred her from setting up a competing business “within a 25-mile radius.”[Doc. No. 50-6] and that Bastrop is less
  than 25 miles from the Arkansas border. The Court need not reach this alternative argument, but would note that all
  pleadings indicate that Healthy Minds provided services only in Louisiana, not Arkansas. A potentially
  unenforceable non-competition agreement (which are disfavored under Louisiana law and only apply in parishes
  where business was actually conducted) would not change that fact.
          8
              The Court acknowledges that the evidence provided on this issue by Plaintiffs is weak. They have not
                                                           11
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 12 of 21 PageID #: 497




          2. Joint and Several Liability

          Plaintiffs next move for summary judgment on their claim that Healthy Minds, Inc.,

  Healthy Minds, LLC, and Nichols are jointly and severally liable for damages.

          First, citing identical discovery responses, Plaintiffs contend that the two corporate

  Defendants are commingled to the point that they are effectively one company. [Doc. Nos. 50-1,

  50-2, 50-4 & 50-5]. In their own Motion for Summary Judgment, Defendants filed a Statement

  of Uncontested Facts that “All three plaintiffs worked for Healthy Minds, Inc., and/or Healthy

  Minds of Bastrop, LLC.” [Doc. No. 11-1]. Thus, Plaintiffs argue that Defendants

  themselves make no distinction between the entities. The Court agrees and again relies on

  Defendants’ failure to oppose the statement of material fact, thus admitting those facts.

          Additionally, under the relevant statutory provisions and case law, Plaintiffs contend that

  Nichols was also an “employer.” Under the FLSA, the term “’[e]mployer’ includes any person

  acting directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.

  § 203(d). “Person” includes individuals, partnerships, corporations, etc., as well as “any

  organized group of persons.” Id. at § 203(a). Whether a person is an employer under the

  FLSA is a question of law, although “subsidiary findings are of fact.” Beliz v. W.H. McLeod &

  Sons Packing Co., 765 F.2d 1317, 1327 (5th Cir. 1985).

          The definition of “employer” under the FLSA is “expansive,” extending liability to




  provided an affidavit or declaration or deposition testimony. However, the FLSA is to be viewed expansively, and
  Defendants have admitted the statement of undisputed facts. Further, the idea that any agency keeping track of
  disabled clients and the work schedules of the employees who care for them would NOT use a computer and the
  other materials mentioned to further their business and that such materials would NOT have moved in interstate
  commerce is almost indisputable. Therefore, the Court finds that Plaintiffs have met their burden.
                                                         12
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 13 of 21 PageID #: 498



  persons with “managerial responsibilities” and “substantial control of the terms and conditions of

  the [employee’s] work.” Donovan v. Grim Hotel Co., 747 F.2d 966, 971 (5th Cir.

  1984). Analyzing whether a person is an “employer” under the FLSA “must focus upon the

  totality of the circumstances, underscoring the economic realities of the [employee’s]

  employment.” Donovan v. Sabine Irrigation Co., 695 F.2d 190, 194 (5th Cir. 1983). The four

  factors of the “economic reality” test include whether an alleged employer: “(1) possessed the

  power to hire and fire the employees, (2) supervised and controlled employee work schedules or

  conditions of employment, (3) determined the rate and method of payment, and (4) maintained

  employment records.”          Williams v. Henagan, 595 F.3d 610, 620 (5th Cir. 2010) (citing Watson

  v. Graves, 909 F.2d 1549, 1553 (5th Cir. 1990)). “The overwhelming weight of authority is

  that a corporate officer with operational control of a corporation’s covered enterprise is an

  employer along with the corporation, jointly and severally liable under the FLSA for unpaid

  wages.” Grim Hotel Co., 747 F.2d at 972.

           In this case, Nichols was identified in Defendants’ discovery responses as the Program

  Director/Owner, and it was admitted that she determined the rates of pay for employees. [Doc.

  No. 50-4 & Doc. No. 50-5, Response to Request for Admission No. 5]. She also admittedly

  supervised employees. As she was an “owner” and responsible for the policies at issue, the

  Court finds that Nichols is also jointly and severally liable with the Healthy Minds entities for

  their FLSA violations.9 To this extent, Plaintiffs’ Motion for Summary is also GRANTED.



           9
             Nichols asserts that Healthy Minds, Inc., was dissolved in 2020. The Court has already ruled that her
  opposition memorandum can only be offered in her own defense, but, to the extent that she is being held jointly and
  severally liable with the Healthy Minds entities, it is arguably a defense for her as well. However, the dissolution
  of this entity in 2020 does not absolve it or other Defendants have liability for their FLSA violations during the
  relevant time period. While it may result in a collections issue for Plaintiffs, it is not a defense for Nichols to
  liability.
                                                           13
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 14 of 21 PageID #: 499



          3. Applicable Statute of Limitations

          Next, Plaintiffs move for summary judgment on their claim that the applicable statute of

  limitations for their claim is three years.

          Under the FLSA, a two-year statute of limitations applies unless an employer’s alleged

  violation is willful, in which case a three-year statute of limitations applies. 29 U.S.C. § 255(a).

  “Willful,” means that an “employer either knew or showed reckless disregard for the matter of

  whether its conduct was prohibited by” the FLSA. McLaughlin v. Richland Shoe Co., 486 U.S.

  128, 133 (1988); see Singer v. City of Waco, 324 F.3d 813, 821 (5th Cir. 2003). “But, neither

  knowledge of the FLSA’s potential applicability nor negligent or unreasonable conduct

  necessarily establishes willfulness.” Mohammadi v. Nwabuisi, 605 F. App'x 329, 332 (5th Cir.

  2015) (citing McLaughlin, 486 U.S. at 132-33) (other citations omitted).

          For example, an employer that “act[s] without a reasonable basis for believing
          that it was complying with the [FLSA]” is merely negligent, McLaughlin, 486
          U.S. at 134–35, 108 S.Ct. 1677, as is an employer that, without prior notice of an
          alleged violation, fails to seek legal advice regarding its payment practices, e.g.,
          Mireles [v. Frio Foods, 899 F.2d 1407, 1416 (5th Cir. 1990)].

          In contrast, willfulness occurs where the employer “knew or showed reckless
          disregard for the matter of whether its conduct was prohibited by the statute ...”.
          McLaughlin, 486 U.S. at 133, 108 S.Ct. 1677. For example, employers act
          willfully when they know their pay structures violate the FLSA or ignore
          complaints brought to their attention. See, e.g., Ikossi–Anastasiou v. Bd. of
          Supervisors of La. State Univ., 579 F.3d 546, 553 & n. 24 (5th Cir.2009) (citing
          cases).

  Mohammadi, 605 F. App’x at 332. It is the plaintiff “who bears the burden of demonstrating

  willfulness.” Id. at 332.

          Plaintiffs contend that they have met their burden, arguing as follows:

          Here, the evidence shows at least that Healthy Minds disregarded the possibility
          that it might be violating the FLSA. Healthy Minds does not deny that it knew

                                                   14
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 15 of 21 PageID #: 500



         hourly employees were entitled to overtime pay. Rather, the company explains
         its FLSA violations this way:

             On rare occasion when any overtime was performed there were times
             when they were paid the same hourly rate but when it was discovered they
             were paid the overtime. It was never a policy but there may have been and
             oversite. [sic]

         Healthy Minds Responses to Requests for Admission ¶ 7, Exhibits 4 & 5 to
         Plaintiffs’ Motion.

         The time and pay records produced by Healthy Minds and attached to Plaintiffs’
         Motion show at least 46 workweeks in which Healthy Minds paid a Named
         Plaintiff straight time for overtime work. They do not show a single instance of an
         employee earning time-and-a-half. See Pay Stubs, Exhibits 8—10 to Plaintiffs’
         Motion. If, as Defendants claim, “when it was discovered [that employees
         worked overtime hours] they were paid the overtime,” but it was
         never once “discovered” despite 46 occurrences, the only reasonable conclusion
         is that Healthy Minds had a policy of willful ignorance. Because Healthy Minds
         casually ignored its obligations under the FLSA, its violations of the Act were
         willful and the applicable statute of limitations is three years.


  [Doc. No. 52, pp. 10-11].

         While such evidence is indeed sufficient to prove violations of the FLSA, it is not the

  type of evidence the Supreme Court or the Fifth Circuit has indicated will support a finding of

  willfulness or reckless disregard. To this extent, Plaintiffs’ Motion for Summary Judgment is

  DENIED as to the statute of limitations. The Court will apply the standard two-year statute of

  limitations. Therefore, Plaintiffs and the opt-in Plaintiff can recover unpaid wages only back to

  August 30, 2016.

         4. Plaintiffs’ Unpaid Wages

         The FLSA requires employers to pay each hourly employee “overtime” wages at a

  rate of one-and-one-half times the employee’s regular rate of pay for every hour worked in

  excess of forty per week. 29 U.S.C. § 207. Here, the Healthy Minds entities produced

                                                 15
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 16 of 21 PageID #: 501



  documentation showing (1) that each Named Plaintiff was an hourly employee; (2) the number

  hours each Named Plaintiff worked; and (3) the amount of pay each Named Plaintiff received.

  The documents show that each Named Plaintiff frequently worked more than forty hours per

  week and that Healthy Minds consistently paid them only their base hourly rate, with no

  overtime premium, for that work. Records were not provided for Boykins, but he provided a

  declaration supporting his claim for overtime wages. In addition to supporting his claim for

  overtime wages, Boykins supports the claims by all Plaintiffs that “[t]he usual practice at

  Healthy Minds was to pay hourly employees their hourly rate for all hours worked, including

  hours over 40 per workweek.” [Doc. No. 50-11, Boykins Declaration, ¶9].

         The employee has the burden of proof to show that he is entitled to the overtime

  payments he seeks. If an employer has met its own statutory obligation to keep an employee’s

  time records under the FLSA, the employee may easily discharge this burden by securing the

  production of the records. Anderson v. Mount Clemens Pottery Co., 328 U.S. 680, 687 (1946).

         If, however, the employer has not kept accurate records, an employee has met his
         or her requisite burden of proof if he proves that he has in fact performed work for
         which he was improperly compensated and if he produces sufficient evidence to
         show the amount and extent of that work as a matter of just and reasonable
         inference. The burden then shifts to the employer to come forward with evidence
         of the precise amount of work performed or with evidence to negative the
         reasonableness of the inference to be drawn from the employee’s evidence. If the
         employer fails to produce such evidence, the court may then award damages to
         the employee even though the result may only be approximate.

  Id. at 687-88.

         To the extent that Defendants have provided records, the Court may rely on those

  records. Those records show that over a two-year period, Plaintiffs were improperly




                                                  16
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 17 of 21 PageID #: 502



  compensated. 10 Defrese-Reese was paid an hourly rate that varied from $11.00 to $16.75

  during the two-year period preceding the filing of the Complaint. See [Doc. No. 50-8]. She

  worked 8.08 hours of overtime at the rate of $11.00, 107.82 hours of overtime at the rate of

  $15.00, 72 hours of overtime at the rate of $16.00, and 85.36 hours of overtime at the rate of

  $16.75.11 However, Defrese-Reese received only straight time compensation. Thus,

  multiplying the hours worked by the ½ time rates, Defrese-Reese is entitled to recover

  $2,144.03.12

          Jones was paid an hourly rate of $10.00 to $11.50 during the relevant time period.

  However, all overtime hours were worked while she was paid at the rate of $11.50. See [Doc.

  No. 50-10]. She worked 120.73 hours of overtime. Id. However, Jones received only straight

  time compensation. Id. Thus, Jones is entitled to recover $694.20.13

          Wilson was paid an hourly rate of $10 and received only straight time compensation on



          10
             Defendants previously argued that Defrese-Reese was not subject to the overtime requirements because
  she was an “office manager.” Section 13(a)(1) of the FLSA exempts employees occupying “bona fide executive,
  administrative, or professional” positions from FLSA’s overtime requirements. 29 U.S.C. § 213(a)(1). “The
  exempt or nonexempt status of any particular employee must be determined on the basis of whether the employee’s
  salary and duties meet the requirements of the regulations in this part.” Id. The Code of Federal Regulations
  require that the employee was paid on a salary basis. See 29 C.F.R. § 541.1(a); 29 C.F.R. § 541.2. However, the
  evidence shows that Defrese-Reese was paid on an hourly basis, even if Defendants could otherwise meet their
  burden.

           Defendants also accused Defrese-Reese of wrongdoing in their discovery responses, but have failed to
  present any evidence of such in opposition to the instant motion.
          11
               With regard to the pay periods ending 1/7/2018 and 7/25/2018, Defrese-Reese has indicated in the chart
  accompanying her pay records that she is entitled to a lesser amount of overtime than indicated. The Court accepts
  the lesser figures. Cf. [Doc. No. 50-8, p.1, p. 57 & p. 70].
          12
            Defrese-Reese is not entitled to recover amounts from the pay period ending 12/15/2015 or the pay period
  ending 2/15/2016. Additionally, it appears that Plaintiffs rounded up on some of the figures when they should not
  have. The Court finds that the amount stated is the corrected amount of overtime wages owed to Defrese-Reese.
          13
            With regard to Defrese-Reese and Jones, the Court found very minor discrepancies in rounding up some
  numbers, resulting in a couple of cents difference in each award amount.
                                                          17
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 18 of 21 PageID #: 503



  216.54 hours of overtime. See [Doc. No. 50-9]. Thus, Wilson is entitled to recover $1,082.71.

          Opt-in Plaintiff Boykins did not have time records from Defendants, but he has filed a

  sworn declaration that, “in or around 2015 and 2016,” he “worked for Healthy Minds, Inc., as a

  case worker.” [Doc. No. 50-11, Boykins Declaration, ¶ 3]. He states that he did not keep

  records of his time, but gives his “best recollection” that he worked an average of 45-50 hours

  per week for Healthy Minds. Id. at ¶¶ 4, 7—10]. He, thus, presents evidence that he did work

  for Defendants (also supported by their own employee roster/list) and that they did not produce

  accurate time records. He further offers evidence that he appears to be due some unpaid wages

  under the FLSA. Unfortunately, however, the Court cannot make a reasonable determination of

  what those hours were and what unpaid wages may be due to him. He declares that he “worked

  for Healthy Minds for a little over a year starting in 2015.” Id. at ¶ 5. The Court has ruled that

  Plaintiffs can only recover unpaid wages back to August 30, 2016. Boykins’ declaration clearly

  provides that he was not employed after 2016, but it does not provide any way for the Court to

  determine (1) if he was employed on or after August 30, 2016, and, if so, (2) for what period of

  time.

          Plaintiffs’ Motion for Summary Judgment on their unpaid wages is GRANTED IN PART

  and DENIED IN PART. The Court finds that Defrese-Reese, Jones, and Wilson are entitled to

  unpaid wages, but only within the two-year statute of limitations in the amounts indicated. The

  Court finds that Boykins has failed to provide sufficient evidence to support an award of unpaid

  wages in his favor.

          5. Liquidated Damages

          When an employer is found to have violated the overtime payment requirements of the


                                                  18
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 19 of 21 PageID #: 504



  FLSA, the employer “shall be liable to the employee or employees affected in the amount of . . .

  their unpaid overtime compensation . . . and in an additional equal amount as

  liquidated damages.” 29 U.S.C. § 216. Subject to the discretion of the Court, an employer may

  be relieved of his duty to pay liquidated damages only if the employer proves “that the act or

  omission giving rise to such action was in good faith and that he had reasonable grounds for

  believing that his act or omission was not a violation of the Fair Labor Standards Act.” 29

  U.S.C. § 260. “At one time, this liquidated damages assessment was mandatory[,]” but “the

  district court can now decline to award such damages (or reduce the amount) if the court

  concludes that the employer acted in ‘good faith’ and had ‘reasonable grounds’ to believe that its

  actions complied with the FLSA. Singer v. City of Waco, Tex., 324 F.3d 813, 822–23 (5th Cir.

  2003) (citations omitted). However, the burden of the good-faith defense is on the employer,

  and the Fifth Circuit has “held that an employer ‘faces a substantial burden of demonstrating

  good faith and a reasonable belief that its actions did not violate the FLSA.’” Id. at 823 (quoting

  Bernard v. IBP, Inc. of Neb., 154 F.3d 259, 267 (5th Cir. 1998) (other internal quotation marks

  and citations omitted).

            In this case, Defendants have not presented evidence to discharge their burden.

  Plaintiffs’ Motion for Summary Judgment on their liquidated damages claim is GRANTED IN

  PART AND DENIED IN PART. Liquidated damages are awarded to Defrese-Reese, Jones,

  and Wilson, but are denied as to Boykins.

     III.      CONCLUSION

            For the reasons set forth above, Plaintiffs’ Motion to Strike [Doc. No. 67] is GRANTED,

  and Nichols’ Opposition Memorandum was considered only as to her defense, not as to


                                                    19
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 20 of 21 PageID #: 505



  Defendants Healthy Minds, Inc., and Healthy Minds, LLC. Plaintiffs’ Motion for Summary

  Judgment is GRANTED IN PART AND DENIED IN PART. The motion is GRANTED to the

  extent that Plaintiffs seek a determination that Healthy Minds, Inc., and Healthy Minds, LLC, are

  covered enterprises under the FLSA and that Healthy Minds, Inc., Healthy Minds, LLC, and

  Nichols are jointly and severally liable for damages under the FLSA. The motion is DENIED to

  the extent that Plaintiffs moved the Court to apply a three-year statute of limitations and award

  damages over that period. The motion is GRANTED IN PART AND DENIED IN PART as to

  the unpaid wages and liquidated damages requested by Plaintiffs. Boykins has failed to prove

  that he is entitled to an award of unpaid wages during the relevant period, and the motion is

  DENIED as to any award of unpaid wages and liquidated damages to him. The motion is

  GRANTED as to the remaining Plaintiffs to the extent that they seek unpaid wages and

  liquidated damages, but their recovery is limited to the two-year period prior to commencement

  of this lawsuit. Judgment is rendered in favor of Plaintiffs Defrese-Reese, Jones, and Wilson

  and against Defendants Healthy Minds, Inc., Healthy Minds, LLC, and Nichols, jointly and

  severally, in the following amounts:

     1. Defrese-Reese is awarded $2,144.03 in unpaid wages plus an equal amount of liquidated

         damages for a total award of $4,288.06;

     2. Jones is awarded $694.20 in unpaid wages plus an equal amount in liquidated damages

         for a total award of $1,388.40;

     3. Wilson is awarded $1,082.71 in unpaid wages plus an equal amount in liquidated

         damages for a total award of $2165.42.




                                                   20
Case 3:18-cv-01134-TAD-KLH Document 71 Filed 08/03/20 Page 21 of 21 PageID #: 506



        MONROE, LOUISIANA, this 3rd day of August, 2020.




                                        __________________________________________
                                                    TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE




                                          21
